Jackson, Judge.
This ease has been twice before this court, and the principles of equity which govern it have been fully decided by us. 55 Ga., 427; 56 Ib., 222. The grounds for the motion for -the new trial now made are not certified to be true by the presiding judge; so that the sole question is this: Is the verdict against the law and the decided weight of evidence ?
1. In respect to the evidence, there is enough fully to sustain-the verdict. If the testimony of complainants, Bad-cliff & Eamb, is to be believed, they are entitled to the verdict on the facts; if what Yarner & Ellington affirm be true, then the verdict is wrong. It was a question of credibility of witnesess, and outside of the parties themselves,, the weight is with the complainants. At all events, our repeated rulings would not permit us to disturb the verdict, approved by the court, when testimony is conflicting, and when there is enough to support the verdict.
2. In respect to the law, the only point is, that the defendants being non-residents, there could be no recovery against them; and as the jury found a verdict for one hundred and forty-three dollars and thirty-six cents against them, it is contended that it is against the law in that respect.
But they answered the bill, appeared by counsel, and have fought the case with vigor from its commencement.
They cannot now set up want of jurisdiction. They were' endeavoring to enforce their judgment in Georgia. Equity *450interposed, they came in and answered in respect to tbe •whole merits of the case, and the verdict and decree must be sustained.
Judgment affirmed.